Title: To Benjamin Franklin from Claude-Isaac Peuch, 15 December 1777
From: Peuch, Claude-Isaac
To: Franklin, Benjamin


Monsieur
Utrecht ce 15 Decembre 1777.
En qualité de Sujet d’un Etat libre qui a tout sacrifié pour se procurer l’independance, j’ai admiré plus d’une fois les efforts surprénnans et généreux de vos Compatriotes pour se procurer les mêmes avantages et se délivrer d’un joug qui auroit certainement été aggravé, à mésure que les Oppresseurs auroient trouvé de facilité de l’appesantir. Comme Redacteur d’une Gazette j’ai plus d’une fois fait sentir que je désirois que les Américains triomphassent et je le désire ardemment. Mon état me met à couvert de tout soupçon de partialité, ou que ce désir proviendroit de quelqu’intérêt personnel, au contraire comme Ecrivain public je n’ai ni Religion ni Patrie, pour me servir du proverbe ordinaire et comme homme libre je désire que tous mes semblables le deviennent aussi et ne soient pas exposés aux caprices de Ministres, dont les vues intéressées ont rarement pour objet le bonheur des peuples, dont leur Souverain leur confie une partie du Gouvernement. Tout ce que je désirerois de plus dans mon état seroit de pouvoir instruire promptement et exactement l’Univers de ce qui se passe dans les pays, où est le Théâtre de la Guerre. Vainement me suis je flatté que je trouverois ce secours en Angleterre, et tout l’argent que j’ai dépensé à ce sujet ne l’a été qu’à pure perte, ou je n’ai été servi qu’imparfaitement. Cependant je remarque que deux de mes Confreres Gazettiers ont l’agrément d’etre en correspondance avec des Américains très instruits, qui leur fournissent exactement toutes les pieces et nouvelles de quelqu’importance. J’ignore qui peuvent être ces Messieurs, mais cela m’a suggéré une idée qui paroîtra indiscrette, mais qui est pourtant pardonnable par le motif qui me dirige. Ce seroit de pouvoir intéresser en ma faveur quelque personne, qui pût me faire promptement part de tout ce qui dans les occasions actuelles peut parvenir de l’Amérique, et je n’ai cru pouvoir mieux faire que de m’adresser à vous, Monsieur, qui déployez le caractere de Ministre du Peuple Américain en France. Oserois-je me flatter, Monsieur, que dans ce moment de joye et de satisfaction pour vous, par l’heureux succès des Armes Américaines contre une partie de l’Armée Royale, commandée par Monsieur Burgoyne, victoire dont j’ai l’honneur de vous féliciter de grand coeur, esperant qu’elle sera suivie d’autres avantages plus décisifs encore, ma demande ne vous fut pas désagréable. Je m’estimerois heureux si vous pouviez vous resoudre à me l’accorder, afin que je puisse par votre canal instruire d’une maniere autentique tous mes Lecteurs, qui ne sont que trop souvent abusés par le pompeux galimatias des Ministres Anglois. Soyez persuadés, Monsieur, de ma discrétion autant que de ma sincere gratitude. Je ne puis dans le moment que vous en donner des assurances, le tems vous apprendra si je vous ai promis plus que je ne pouvois tenir, et ma satisfaction seroit à son comble si, par la suite, je me trouvois à même de vous témoigner ma reconnoissance autrement que par des paroles.
Supposé que vous m’accordiez, Monsieur, l’objet de ma Lettre, je vous proposerois de plus de me faire tenir, par le Porteur de la présente les pieces (mais cachettées) dont vous voudriez bien me faire part. Il m’écrit régulierement deux fois par semaine, c’est une personne aussi fidelle, que discrette j’en ai des preuves convaincantes depuis plus de 10 ans qu’elle me sert de correspondant. Dans l’espérance d’obtenir de votre part une reponse favorable Agréez, s’il vous plaît, les assurances de la parfaite estime et de la haute considération avec lesquelles j’ai l’honneur d’être Monsieur Votre très humble et très obéissant serviteur
C. I. Peuch
Auteur de la Gaz. d’Utrecht.

P.S. Comme j’ignore votre demeure et vos titres, je vous prie Monsieur de m’excuser si je me suis trompé en me servant de l’adresse qui renferme la presente.

 
Endorsed: Auteur de Gazette d’Utrecht
Notation: Peush Utrecht 15. Xbre. 1777
